THE COURT.
In this action to recover on a $5,000 promissory note which provided for a reasonable attorney fee in such action, the complaint asked for such fee and alleged that $750 is a reasonable fee. The only defense stated in the answer was that the attorney fee demanded, or any sum greater than $100, is excessive. The plaintiff moved for judgment on the pleadings. The court granted the motion and allowed the sum of $220 as attorney fees. Defendants appeal from the judgment.
[1] The opening brief of appellants shows that the only ground of appeal is that upon the motion for judgment on the pleadings, the court had no right to determine the issue raised by the answer concerning the amount allowable as a *Page 130 
reasonable attorney fee. Now comes the respondent and requests that the amount of the attorney fee given by the judgment be reduced to $100 (the amount admitted by the answer), and that the judgment as so modified be affirmed.
Accordingly, it is ordered that the judgment be modified by reducing the amount provided therein as attorneys' fees from $220 to $100. As thus modified the judgment is affirmed, without costs to either party.